           CASE 0:17-cv-05004-PJS-DTS Doc. 91 Filed 09/08/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


BOOST OXYGEN, LLC,                                     Case No. 0:17-cv-05004-PJS-SER
                            Plaintiff,

      v.
                                                             NOTICE OF APPEAL
OXYGEN PLUS, Inc.

                            Defendant.

       NOTICE IS HEREBY GIVEN that pursuant to Rules 3 and 4 of the Federal Rules
of Appellate Procedure, Boost Oxygen, LLC (“Boost”), plaintiff in the above-captioned
case, hereby appeals to the United States Court of Appeals for the Federal Circuit from the
Order dated August 10, 2020 denying Boost’s motion to hold Oxygen Plus, Inc. (“O+”) in
contempt (ECF No. 90) for violating the Court approved Settlement and Consent Judgment
dated May 14, 2018 (ECF 28) and all prior orders affecting the denial of Boost’s motion
for contempt, including but not limited to, Boost’s initial motion to enforce the consent
judgment (ECF 29), the order denying that motion as moot, (ECF 45), the transcript from
the hearing on Boost’s initial motion to enforce the consent judgment, (ECF 52), and the
letter from the Court dated June 17, 2019, (ECF 55).

 Dated: September 8, 2020.                     By: /s/Barry M. Landy
                                                   Barry M. Landy (MN #0391307)
                                                   Ciresi Conlin LLP
                                                   225 South 6th Street, Suite 4600
                                                   Minneapolis, MN 55402
                                                   Telephone: 612-361-8200
                                                   Email: BML@ciresiconlin.com

                                                    Robert Neuner
                                                    Hoffmann & Baron LLP
                                                    6 Campus Drive
                                                    Parsippany, New Jersey 07054
                                                    Telephone: 973-331-1700
CASE 0:17-cv-05004-PJS-DTS Doc. 91 Filed 09/08/20 Page 2 of 2




                                    Facsimile: 973-331-1717
                                    E-mail: rneuner@hbiplaw.com

                                    Attorneys for Plaintiff Boost Oxygen, LLC
